Exhibit 10.1.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

 

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of December 28, 2005
(this “Amendment and Waiver”), to the Credit Agreement, dated as of October 14,
2004 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among SEROLOGICALS CORPORATION (the “Borrower”), the several
lenders from time to time parties thereto, LASALLE BANK NATIONAL ASSOCIATION, as
Documentation Agent, BANK OF AMERICA, N.A., as Syndication Agent and JPMORGAN
CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as Administrative
Agent (the “Administrative Agent”).

 

WHEREAS pursuant to the Credit Agreement, the Lenders have agreed to extend
credit to the Borrower; and

 

WHEREAS the Borrower has requested that the Credit Agreement be amended and
waived in the manner provided for in this Amendment and Waiver, and the Lenders
are willing to agree to such amendment and waiver as provided for herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein the parties hereto hereby agree as follows:

 

1.             Defined Terms. Capitalized terms used and not defined herein
shall have the meanings given to them in the Credit Agreement.

 

2.             Waiver of Restricted Payment Default.  The Lenders hereby waive
any Default or Event of Default, if any, under clause (c) or (d) of Section 8 of
the Credit Agreement that may have arisen as a result of the Borrower’s
repurchase of its common stock subsequent to the Closing Date in an aggregate
amount in excess of $15,000,000, and any Default or Event of Default, if any,
that may have arisen as a result of a breach by the Borrower of its obligations
under Section 6.7(a) of the Credit Agreement related thereto.

 

3.             Amendment to Section 7.6.  Section 7.6(c) of the Credit Agreement
is hereby amended by deleting the dollar amount “$15,000,000” therein and
substituting in lieu thereof the following language:

 

“the sum of (i) $40,000,000 and (ii) 50% of Consolidated Net Income as at the
end of the fiscal year of the Borrower ended January 1, 2006 and each subsequent
fiscal quarter thereafter”

 

4.             No Other Amendments; Confirmation.  Except as expressly amended
hereby, the provisions of the Credit Agreement are and shall remain in full
force and effect.  Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any Loan Document in similar or different circumstances.

 

5.             Representations and Warranties.  The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that, as of the date
hereof and after giving effect to the waivers and amendment contained herein:

 

--------------------------------------------------------------------------------


 

(a)           each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the date hereof, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such date;

 

(b)           no Default or Event of Default has occurred and is continuing; and

 

(c)           the execution, delivery and performance by the Borrower of this
Amendment and Waiver have been duly authorized by all necessary corporate and
other action and does not and will not require any registration with, consent or
approval of, notice to or action by, any person (including any Governmental
Authority) in order to be effective and enforceable.

 

6.             Conditions Precedent to Effectiveness.  This Amendment and Waiver
shall become effective on the date on which the Administrative Agent shall have
received counterparts hereof duly executed and delivered by the Borrower and
each Lender.

 

7.             Expenses.  The Borrower agrees to promptly pay and/or reimburse
the Administrative Agent for its invoiced out-of-pocket expenses in connection
with this Amendment and Waiver (including the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent).

 

8.             Governing Law; Counterparts.  (a)  This Amendment and Waiver and
the rights and obligations of the parties hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

(b)           This Amendment and Waiver may be executed by one or more of the
parties to this Amendment and Waiver on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. This Amendment and Waiver may be delivered by facsimile
transmission of the relevant signature pages hereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

 

 

SEROLOGICALS CORPORATION,

 

 

 

By:

/s/ Harold W. Ingalls

 

 

Name: Harold W. Ingalls

 

Title:  Vice President, Finance & Chief Financial

 

Officer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. individually and as
Administrative Agent

 

 

 

By:

/s/ B.B. Wuthrich

 

 

Name: B.B. Wuthrich

 

Title:  Vice President

 

3

--------------------------------------------------------------------------------


 

 

Signature page to the FIRST AMENDMENT TO THE CREDIT AGREEMENT AND WAIVER, dated
as of December28, 2005 (this “Amendment and Waiver”), to the Credit Agreement,
dated as of October 14, 2004 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among SEROLOGICALS CORPORATION (the “Borrower”),
the LENDERS party thereto, LASALLE BANK NATIONAL ASSOCIATION, as Documentation
Agent, BANK OF AMERICA, N.A., as Syndication Agent and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

By

/s/ [signature illegible]

 

 

 

Title:  Senior Vice President

 

4

--------------------------------------------------------------------------------


 

 

Signature page to the FIRST AMENDMENT TO THE CREDIT AGREEMENT AND WAIVER, dated
as of December28, 2005 (this “Amendment and Waiver”), to the Credit Agreement,
dated as of October 14, 2004 (as amended, supplemented or modified from time to
time, the “Credit Agreement”), among SEROLOGICALS CORPORATION (the “Borrower”),
the LENDERS party thereto, LASALLE BANK NATIONAL ASSOCIATION, as Documentation
Agent, BANK OF AMERICA, N.A., as Syndication Agent and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (the “Administrative Agent”).

 

 

 

 

 

Regions Bank

 

 

 

 

 

By

/s/ W.R. Davis

 

 

 

Title:  Vice President

 

5

--------------------------------------------------------------------------------